Citation Nr: 1538215	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  13-17 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder, with major depressive disorder, prior to November 5, 1999.

2.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder, with major depressive disorder, from November 5, 1999, through June 24, 2012.

3.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder, with major depressive disorder, since June 25, 2012.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to February 1975. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The RO's July 2012 rating decision granted service connection for posttraumatic stress disorder (PTSD), with major depressive disorder, effective September 17, 1996.  It then assigned this disability a 10 percent initial evaluation, effective September 17, 1996; followed by a 50 percent evaluation, from November 5, 1999, through June 24, 2012; and a 70 percent evaluation, since June 25, 2012.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran subsequently appealed the staged evaluations assigned to this condition.  AB v. Brown, 6 Vet. App. 35 (1993) (finding that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  For the sake of clarity, the Board has separately listed the staged evaluations assigned as separate issues.  


REMAND

The Veteran is seeking an increased evaluation for his service-connected PTSD, with major depressive disorder.  Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In September 2013, the Veteran's representative submitted a March 2013 private psychological evaluation from T. D., Psy.D.  This evaluation suggests that the severity of the Veteran's service-connected psychiatric disorder has significantly worsened.  Specifically, the evaluation report listed a current global assessment of functioning (GAF) score of 32, which is down from the GAF score of 55 noted on the Veteran's most recent VA examination for PTSD performed in June 2012.  In reaching this conclusion, the examiner relied extensively on a clinical interview of and psychological testing on the Veteran's spouse, with very few clinical findings being attributed directly to examination of the Veteran.

Under these circumstances, the RO must request that the Veteran identify all treatment providers he has seen since June 2012.  The RO must also schedule the Veteran for the appropriate examination to determine the current severity of his service-connected psychiatric disorder.  38 C.F.R. § 3.159(c)(4)(i); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, including all treatment providers he has seen since June 2012.

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain all available treatment reports from the VA Medical Center, Muskogee/Tulsa Outpatient Clinic, since June 2012.

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must then be afforded the appropriate VA examination to determine the current severity of his service-connected PTSD, with major depressive disorder.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate the Veteran's service-connected PTSD, with major depressive disorder must be reported in detail.   For any psychiatric disorder other than PTSD with major depressive disorder found, the examiner must provide an opinion as to (a) whether the disorder is related to the Veteran's military service  from October 1971 to February 1975; and, if not, (b) whether the disorder was caused or permanently worsened by his service-connected PTSD with major depressive disorder found.  The examiner must also attempt to distinguish symptomatology which is attributable to the Veteran's service-connected PTSD and that which is attributable to any other diagnosed psychiatric disability.  If the symptomatology which is attributable to the Veteran's service-connected PTSD cannot be distinguished from the symptomatology attributable to any other diagnosed psychiatric disability, it must be so stated.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If a benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

